DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-4, 7, 9-16, 18, 19, 23, 25-33, 35, 38-40, 42-46, and 48-54 are pending. 
Claims 5, 6, 8, 17, 20-22, 24, 34, 36, 37, and 47 are cancelled. 
PLEASE NOTE:  The above claim listing is consistent with the claims as presented in the amended claims June 2, 2021.  However, this is not consistent with the claim listing as recited in the arguments filed on June 2, 2021.  In the arguments, Claim 6 is listed as pending and not as cancelled.  Additionally, in the arguments on page 10, Claim 6 is referred to as amended. Clarification as to the status of Claim 6 is requested. 
Additionally, Claims 10 and 39 were withdrawn by the examiner in the previous office action as corresponding to a non-elected embodiment.  Claim 10 requires that the “light distribution for a visual range provided by the lens totals at least 89% of incendent light” and Claim 39 requires “a light efficiency of at least 89%” which are features of the lens described in Table 3, not the elected embodiment of Figure 6. Claims 12 and 40 were also withdrawn by the examiner as corresponding to a non-elected embodiment.  The embodiment disclosed in the specification to partially correct ocular chromatic aberration is the embodiment as seen in Figure 1 ([0027]).
PLEASE NOTE:  In the amended claims filed June 2, 2021, Claims 10, 12, 39, and 40 are not identified as withdrawn. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the spherical posterior surface of  must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 7, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claims 3, 4, 7, and 23 recite the limitations “the first and second diffractive orders,” “the second and third diffractive orders,” and the “first, second, and third refractive orders.”  Although the “first diffractive order” has been amended to have antecedence in Claims 2 and 18, this does not provide antecedence for this limitation in Claims 3, 4, 7, or 23 as they depend on independent Claim 1.  Additionally, amending for antecedence to a “first diffractive order” does not clearly provide antecedence for a “second” or a “third” diffractive order.  All diffractive orders must provide individual antecedence prior to recitation in conjunction with one another. There is insufficient antecedent basis for these limitations in the claims. 

Allowable Subject Matter
Claims 1, 2, 9, 11, 13-16, 18, 19, 25-33, 35, 38, 42-46, and 48-54 are allowed.
Claims 3, 4, 7, and 23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Arguments presented on June 2, 2021 have been fully considered.  
PLEASE NOTE:  The arguments fail to address the drawing objections from the previous office action, and therefore the drawing objections are maintained.   
Amendments the claims are sufficient to overcome the previous objection to Claim 48.  
Amendments to the claims are sufficient to overcome some of the 35 U.S.C, 112(b) rejections from the previous office action; however, rejections regarding Claims 3, 4, 7, and 23 for antecedence are maintained as described above. 
Amendments to the claims have overcome prior 35 U.S.C. 102 rejections. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE L NELSON whose telephone number is (571)270-5368.  The examiner can normally be reached on M, Tu, Th 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 






/CHRISTINE L NELSON/Examiner, Art Unit 3774                                                                                                                                                                                                        

/JERRAH EDWARDS/Supervisory Patent Examiner, Art Unit 3774